*




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               :     Hon. Jose L. Linares

            v.                         :     Crim. No. 18-108 (JLL)

JANELL ROBINSON                        :     SCHEDULING ORDER


            A status conference having been held on December 12, 2018, in

the presence of Leslie F. Schwartz and Jacques S. Pierre, Assistant United

States Attorneys, appearing on behalf of Craig Carpenito, United States

Attorney for the District of New Jersey, and Cynthia H. Hardaway, Esq.,

appearing on behalf of defendant Janell Robinson, and the government and

counsel for defendant having conferred and agreed upon a schedule for the

filing of pretrial motions, and for good and sufficient cause shown,

            WHEREFORE, it is on this/        day of December 2018,

            ORDERED that:

            1) the parties shall file pretrial motions on or before April 3, 2019;

            2) opposition papers shall be filed on or before April 24, 2019; and

            3) replies, if any, shall be filed on or before May 1, 2019.

            IT IS FURTHER ORDERED that an oral argument date will be

scheduled by the Court, following the submission of pretrial motions, at which

argument date the Court will set pretrial conference and trial dates.




                                       HONO    B EJ SEL. INARES
                                       Chief nited States District Judge
